The opinion of the Court was delivered by
Poché, J.
The following are the facts of this case:
By authentic act, under date of January 21, 1882, plaintiff leased to defendants a plantation in the parish of Avoyelles, and in the same act he agreed to sell to them some seed cane and some mules, situated on said plantation; stipulating that the quantity and the cost of the cane, as well as the value of the mules were to he ascertained and fixed by future examination and appraisement, according to a plan. adopted by the parties, and detailed in the act.
It was stipulated in tlie act that the defendants hound themselves in solido for all the obligations of their contract. Subsequently the price of the seed cane was fixed at |>1500, and that of tlie mules at $1700, in payment of which the defendant, Louis Trager, executed two promissory notes for the respective amounts, which he signed under the partnership name of “James & Trager.”
The notes were made in solido.
This suit is brought to enforce their payment, but is mainly predicated on the act of lease and agreement of salé above referred to.
The defendant, S. L. James, alone was cited, and he alone defends. His answer is a general denial, coupled with a special denial of any authority in Louis Trager to execute any notes for him or for the partnership. But the real contention, as disclosed-on the trial, is that the defendant, James, is bound only jointly and not in solido on the amount due to plaintiff. He appeals from an adverse judgment.
His proposition, that a partner in a planting or ordinary partnership is hound only jointty or for his virile share of the firm’s debts, is unquestionably correct, and would sustain his defense under ordinary circumstances.
But the act under which this debt was created contains an unambiguous declaration that the defendants intended to, and that they did, *477Mad themselves in solido for the payment of tho seed cane and of the. mules which they had purchased from plaintiff.
i In his testimony the defendant James does not deny the authority of his partner to fix the cost of the seed cane and the price of the mules, and to hind the partnership for the payment thereof, hut he simply contends that he is hound for only one-half of the same, which he expresses his willingness to pay.
His answer to the suggestion that in the authentic act of lease above stated, he had stipulated for an obligation in solido, is that he signed the act without reading it. That omission is his misfortune, hut as a means of defense it is without force in law or in equity.
He had hound himself in solido,and the district judge correctly held him to Ms contract.
Judgment affirmed.
Fenner, J. recused on ground of affinity.